 1   THE COSTA LAW FIRM
     DANIEL P. COSTA, State Bar No. 110919
 2   DAVID D. MACMILLAN, State Bar No. 113185
     2489 Sunrise Blvd., Ste. A
 3   Gold River, California 95670
     Tel: (916) 400-2734
 4   Fax: (916) 400-2744

 5   Attorneys for Defendant
     NEHEMIAH JOEL PRICE
 6                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 7                                        FRESNO DIVISION

 8   GRANGE INSURANCE ASSOCIATION, a                       Case No.: 1:19-cv-00258-LJO-EPG
     Washington corporation,
 9                                                        STIPULATION OF PARTIES TO
                     Plaintiffs,                          EXTEND HEARING DATE ON
10   vs.                                                  PLAINTIFF GRANGE’S MOTION FOR
                                                          SUMMARY JUDGMENT FROM
11   NEHEMIAH JOEL PRICE, an individual, and              DECEMBER 12, 2019 TO DECEMBER 17,
     DOES 1-10, inclusive,                                2019
12
                     Defendants.                          (ECF No. 19)
13

14          THE PARTIES STIPULATE AS FOLLOWS:

15          COME NOW DEFENDANT NEHEMIAH JOEL PRICE and Plaintiff GRANGE

16   INSURANCE ASSOCIATION (“GRANGE”) by and through their respective attorneys of record,

17   and stipulate as follows:

18                                  FACTS RE: REASON FOR STIPULATION:

19          The hearing on Plaintiff GRANGE’s Motion for Summary Judgment is presently set for

20   December 12, 2019. The parties are seeking a brief extension of the hearing date to December 17,

21   2019. This extension, if the Court so orders, will provide the parties limited additional time in which

22   to file their intended Opposition to Motion for Summary Judgement and a Reply to such Opposition,

23   if warranted.

24          ////

25   ________________________________________________________________________________
     STIPULATION OF PARTIES TO EXTEND HEARING DATE ON PLAINTIFF GRANGE’S MOTION FOR SUMMARY
                    JUDGMENT FROM DECEMBER 12, 2019 TO DECEMBER 17, 2019 .- 1 –
26
 1                                               STIPULATION:

 2          The Parties hereby stipulate to the extension of the hearing date from December 12, 2019 to

 3   December 17, 2019. The hearing will take place in Courtroom 4 in the Fresno Courthouse at 8:30

 4   a.m.

 5

 6   IT IS SO STIPULATED.

 7   DATED: November_____, 2019                         THE COSTA LAW FIRM

 8

 9                                                      /S/ Daniel P. Costa___________________
                                                        DANIEL P. COSTA, Esq.
10                                                      DAVID D. MACMILLAN, Esq.
                                                        Attorneys for Defendant
11                                                      NEHEMIAH JOEL PRICE

12
     DATED: November_____, 2019                         WOLKIN CURRAN, LLP
13

14
                                                        /S/ Catharine M. Tolson_________________
15                                                      CATHARINE M. TOLSON, Esq.
                                                        Attorneys for Plaintiff
16                                                      GRANGE INSURANCE ASSOCIATION

17

18

19

20

21

22

23

24

25   ________________________________________________________________________________
     STIPULATION OF PARTIES TO EXTEND HEARING DATE ON PLAINTIFF GRANGE’S MOTION FOR SUMMARY
                    JUDGMENT FROM DECEMBER 12, 2019 TO DECEMBER 17, 2019 .- 2 –
26
 1
                                                     ORDER
 2          Pursuant to the stipulation of the Parties (ECF No. 19), IT IS ORDERED that the hearing on
 3   Plaintiff’s motion for summary judgment, currently set for December 12, 2019, is continued to

 4   December 17, 2019, at 8:30 a.m., in Courtroom 4 (LJO) before Chief District Judge Lawrence J.

     O’Neill.
 5

 6   IT IS SO ORDERED.
 7
        Dated:    November 25, 2019                         /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ________________________________________________________________________________
     STIPULATION OF PARTIES TO EXTEND HEARING DATE ON PLAINTIFF GRANGE’S MOTION FOR SUMMARY
                    JUDGMENT FROM DECEMBER 12, 2019 TO DECEMBER 17, 2019 .- 3 –
26
